            Case 1:20-cv-04340-GBD-RWL
              Case                      Document
                    1:20-cv-04340-CM Document 3-1 7Filed
                                                      Filed 07/07/20Page
                                                         06/22/20     Page  11
                                                                         1 of of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM GROSS,

                                Plaintiff,
                                                                           1:20-CV-4340 (CM)
                          -against-
                                                                             DECLARATION
THE CITY OF NEW YORK, et al.,
                                Defendants.

           I am the plaintiff in this action and I respectfully submit this declaration in response to the
Court’s order dated June 22, 2020. I have signed this declaration as proof that I have read the
complaint in this action and that I am the plaintiff in this action.
           Under Rule 11(b) of the Federal Rules of Civil Procedure, I certify that to the best of my
knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

(1) the complaint is not being presented for any improper purpose, such as to harass, cause
    unnecessary delay, or needlessly increase the cost of litigation;

(2) the claims and other legal contentions are warranted by existing law or by a nonfrivolous
    argument for extending, modifying, or reversing existing law or for establishing new law;

(3) the factual contentions have evidentiary support or, if specifically so identified, will likely have
    evidentiary support after a reasonable opportunity for further investigation or discovery; and

(4) the denials of factual contentions are warranted on the evidence or, if specifically so identified,
    are reasonably based on belief or a lack of information.


             July 06, 2020
 Dated                                                      Signature

         GROSS, ABRAHAM
 Name (Last, First, MI)                                     Prison Identification # (if incarcerated)

                               40 W 77 # 10C, NY, NY, 10024
 Address                                          City                               State              Zip Code
             917 673 1848                                   agross2@gmail.com
 Telephone Number                                           E-mail Address (if available)
